.




    OFFICE OFTHE   ATTORNEY    GENERALOFTEXAS
                      AUSTlN
                                    1.



Bonorablo IIozm Gclrrison- J?qp 3
.




    . cu~taiicss           that      there       is        a causal       ‘coPloctlon           bctsc3n
     the     cOti.itiOnS           Fhi&        t!13        Ctr;lDyCP       ylts      &Out       ttiD   0r,
     ployeo api1t&s resiiltinl;
                              injury. (LixylanrlCasJr;ltr
     c'o.vs. Sdth, 40 S. 11.(2) 913; TOSZS IndomItg Co.
     ys. Freelar, 2s S. l7. $GG, (Zrit  of emor Eisxisse~) ;
     45 Toor.JLS'.p. 403, Sec. T3).    our suprcr;lr,
                                                   Court has
     6a3.cl2

                                   'AR      illjU~           has    t0   d0   With,      all2
                       arisss out of tha kork or busLn3ss
                       02 the oq1ogcr, oIlan5.tresults
                       .froma risk 'orI;&z.?ril
                                             Wiil5Ch is
                       necessarily,or ord&arily, or
                       r~asouaialyi.nimreot;in, cr ioci-
                           dent      t 0,     t&3         corxhlct      Of   snclz    Fork
                           or     btw.Ress           .a      --    T&z;‘ocrm’s
                           Rooi~~occ?l
                                     Asso. vs. E&n&m,
                           246 S.Di.r2, 28 d.L+ n. $402..
                In th&t casa Eehr3isn,an enrlloyO*,van rau
     over and kllleilby a rzilroti,cik,ti3&SC   goi3-i~to
     his work.  Justioo Graorrsoti,for tIm Su:~coa Coywt
     s&-It
     APPROVEDBdAY 6, 1940


     ATTORNEY GENE&   OF TEXAS       *




           .




-.                               .